Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 3, 2017

                                          No. 04-17-00708-CR

                                        IN RE Hector NUNCIO

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 26, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 3, 2017.



                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2008CR11284, styled State of Texas v. Hector Nuncio, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.